Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 14, 1997, convicting defendant, after a jury trial, of rape in the first and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 2 to 4 years, respectively, unanimously affirmed.
Despite sufficient opportunity to be heard both before and after the court delivered its supplemental charge, defendant *337failed to object to the charge or request any alternate response. Therefore, his present challenge is unpreserved for appellate review (People v Rivera, 245 AD2d 198), and we decline to review it in the interest of justice. Were we to review defendant’s claim, we would find that the court provided a meaningful response to the jury’s note (People v Esquilin, 236 AD2d 245, affd 91 NY2d 902).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.